The Commission found as follows:
"(2) Arising out of and in the course of his said employment claimant, on July 10, 1925, sustained an accidental personal injury to his body by being overcome and over-heated and suffered a sunstroke as a result of which he has ever since been totally and permanently disabled.
"(3) As a further result of said injury the claimant suffered a brain injury and has ever since said accident been incompetent mentally."
Three doctors, Ralph V. Smith, E.P. Nesbitt, and Robert W. Witaker, appointed by the State Industrial Commission to examine respondent, found in their report filed with the Commission as follows:
"From the physical findings in this case, we are of the opinion that he is suffering from Bulbar paralysis plus epilepsy, and from the history of the case as given to us and later verified, there is no question in our minds but that his present condition is due to the heat stroke, plus the injury sustained on July 10, 1925. *Page 151 
"It is our further opinion that he is wholly and permanently disabled."
In view of the vague and indefinite findings of fact of the Industrial Commission as to whether the injury to the head had any causal relation to his disability at the time of the rendition of said award, the cause is remanded to the Commission to make further findings in reference thereto.
Petition for rehearing denied.